ELLIOTT, J.
The state of Louisiana, through the state highway commission, requires the condemnation of a strip of ground belonging to Nelson Young, for the purpose of constructing the Baton Rouge *566and New Orleans air-line highway. An expropriation suit was brought against Young fo'r the purpose. Numa S. Landry held a mortgage on the property and was made a party defendant on that account.
The defendant in his answer claims $2,-567.06 as the value and worth of the property taken from him, together with losses, expenses, and damages caused by the taking; ■ the total sum claimed being the amount in dispute.
T-here was judgment in the lower court in favor of the plaintiff, awarding the land to the highway commission, and awarding the defendant the sum of $1,250 as compensation for the taking of his land.
The plaintiff moved for and was granted an appeal from the judgment returnable to this court. The defendant moved for and was at the same time granted an appeal returnable to the Supreme Court. The defendant Young appeared in this court and filed a motion to dismiss the appeal taken by the plaintiff to this court, on the ground that it was not made returnable to and was not returned to this court within the time prescribed by the law for appeals taken in expropriation suits. Revised Statutes, sec. 1490.
It appears to us that the amount in dispute is that claimed in the answer, and that jurisdiction of the amount is vested in the Supreme Court.
Therefore, under the authority of Act No. 19 of 1912, it is ordered that the appeal herein brought to this court by the state of Louisiana, through the Louisiana Highway Commission, be transferred to the Supreme Court of Louisiana, on or before June 2, 1930. The clerk of the Court of Appeals to return this record, together with a copy of this decree, to the clerk of court of the parish of Ascension. The clerk- of court of the parish ftf Ascension to make up the transcript, in conformity with the rules of the Supreme Court, and transmit same to the Supreme Court at New Orleans, La., as the law directs.